     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

           MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )          CRIMINAL ACTION NO.
      v.                               )             2:17cr509-MHT
                                       )                 (WO)
WILBUR BERNARD WILLIS                  )


                            MENTAL-HEALTH ORDER

       In accordance with the judgment of conviction (doc.

no.    68),     it    is   ORDERED     that,     upon    defendant     Wilbur

Bernard Willis’s release from prison, the United States

Probation       Office      is    to   arrange     for    him    to   receive

mental-health treatment, which shall include counseling

at    least     twice      per    month,   to    address:       (1)   the   DSM

diagnoses that he received in the BOP evaluation (doc.

no. 56), and the underlying causes of his alcohol and

opioid use disorders; and (2) any relationship that may

exist       between     his      diagnosed      Borderline      Intellectual

Functioning and repeated illegal gun possession.                            The
court   recommends   that   Dr. Kale   Kirkland   provide   the

treatment.

    DONE, this the 6th day of June, 2019.

                               /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
